DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchise (WO 2016/157541 A1).
Regarding claim 1, Uchise discloses an internal combustion engine ignition device including an ignition coil and an ignition plug that performs discharge with current generated in the ignition coil,
the ignition coil including a primary coil including a main primary coil (111a) and a sub primary coil (111b) and a secondary coil (112) that generates a voltage according to a current variation generated in the primary coil,
the internal combustion engine ignition device comprising:
a main switch (12a) that performs energization/deenergization of the main primary coil in a first direction;
a sub primary coil magnetic flux generation state switching section (31) capable of switching between a forward direction magnetic flux generation state in which energization of the sub primary coil 
an abnormality detection section that detects energization abnormality to the sub primary coil by the sub primary coil magnetic flux generation state switching section (page 9, line 357-page 10, line 388),
the abnormality detection section detecting energization abnormality to the sub primary coil on a basis of overlap between energization of the sub primary coil in the first direction and energization of the sub primary coil in the second direction (page 9, line 357-page 10, line 388).
Regarding claim 2, Uchise further discloses wherein the sub primary coil magnetic flux generation state switching section adjusts an energization time period in the second direction on a basis of detection of energization abnormality of the sub primary coil by the abnormality detection section such that the energization in the first direction and the energization in the second direction of the sub primary coil do not overlap with each other (page 9, line 357-page 10, line 388).
Regarding claim 3, Uchise further discloses wherein the sub primary coil magnetic flux generation state switching section is operable on the basis of detection of energization abnormality of the sub primary coil by the abnormality detection section to adjust the energization time period in the second direction such that the energization in the first direction and the energization in the second direction of the sub primary coil do not overlap with each other and adjust the energization voltage in the second direction such that discharge energy generated in the ignition plug becomes target discharge energy (page 6).
Regarding claim 4, Uchise further discloses wherein the sub primary coil magnetic flux generation state switching section is operable on the basis of detection of energization abnormality of the sub primary coil by the abnormality detection section to the energization time period in the first direction such that the energization in the first direction and the energization in the second direction of 
Regarding claim 5, Uchise further discloses further comprising a boost device that boosts the energization voltage in the second direction upon the energization in the second direction of the sub primary coil by the sub primary coil magnetic flux generation state switching section (page 2, lines 40-49), wherein
the abnormality detection section detects energization abnormality to the sub primary coil on a basis of overlap of the energization time period of the sub primary coil in the first direction by the sub primary coil magnetic flux generation state switching section and a charge period of the boost device (page 2, lines 40-49). 
Regarding claim 6, Uchise further discloses the abnormality detection section detects energization abnormality to the sub primary coil in a case where the abnormality detection section decides that a charge interval of the boost device between cylinders of the internal combustion engine is shorter than the charge period of the boost device at a predetermined cylinder (page 6).
Regarding claim 7, Uchise wherein a fourth sub switch connected to a power supply side for performing energization/deenergization in the first direction is connected to one end of the sub primary coil while a third sub switch connected to a ground side is connected to the other end of the sub primary coil, and to the other end of the sub primary coil, a second sub switch connected to a power supply side for performing energization/deenergization in the second direction is connected while, to one end of the sub primary coil, a first sub switch connected to the ground side is connected (page 6), and
the abnormality detection section

detects energization abnormality of the sub primary coil on a basis of short-circuiting between the second sub switch connected to the power supply side of the energization in the second direction and the third sub switch connected to the ground side of the energization in the first direction (page 6).
Regarding claim 8, Uchise further discloses an internal combustion engine controlling device comprising:
a control device (3) for controlling an operation state of an internal combustion engine that includes the internal combustion engine ignition device according to claim 1, wherein
the control device switches the operation state of the internal combustion engine to control at a low air fuel ratio on a basis of detection of energization abnormality of the sub primary coil by the abnormality detection section (page 8).
	Regarding claim 9, Uchise discloses wherein the internal combustion engine is a four-cycle engine having a plurality of cylinders (page 1, lines 10-27).
	Regarding claim 10, Uchise discloses the control device switches, in a case where control device decides that a charge interval of the boost device in each cylinder of the internal combustion engine is shorter than a charge period of the boost device at a predetermined cylinder, the operation state of the internal combustion engine to control with a low air fuel ratio (page 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747